Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 13 September 1825
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir.
Monticello
Sep. 13.
I recieved yesterday your favor of the 6th and supposing it possible that mr Appleton may not have sent you an invoice of the cost of the marble for our University arrived in your port, so as to enable you to settle the duties, I inclose you his account furnished to me, by which you will see what their prime cost has been. these marble capitals were ordered Oct. 8. 1823. the new Tariff law was not passed till May 22. 24. retrospective laws are so professedly unjust that we propose to petition Congress for a remission of the additional duties. those existing when we ordered the articles we will pay immediately, and I hope, Sir, it may be in your power so to arrange the demand, as to suspend the actual call for the additional part until we have an opportunity of applying to Congress. the marbles you have recieved, and others arrived at N. yourk, would subject the University to about 1200. D. additional to what existed when they were ordered. I pray a return of the inclosed paper and that you will accept assurances of my great esteem and respectTh: Jefferson